ICJ_087_MaritimeDelimitation_QAT_BHR_1995-02-15_JUD_01_PO_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA DELIMITATION MARITIME
ET DES QUESTIONS TERRITORIALES
ENTRE QATAR ET BAHREIN

(QATAR c. BAHREIN)

COMPETENCE ET RECEVABILITE

~ ARRET DU 15 FEVRIER 1995

1995

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING MARITIME DELIMITATION
AND TERRITORIAL QUESTIONS
BETWEEN QATAR AND BAHRAIN

(QATAR v. BAHRAIN)

JURISDICTION AND ADMISSIBILITY

JUDGMENT OF 15 FEBRUARY 1995
Mode officiel de citation:

Délimitation maritime et questions territoriales
entre Qatar et Bahrein, compétence et recevabilité, arrét,
C.LJ. Recueil 1995, p. 6

Official citation:

Maritime Delimitation and Territorial Questions
between Qatar and Bahrain, Jurisdiction and Admissibility, Judgment,
LC J. Reports 1995, p. 6

 

N° de vente:
ISSN 0074-4441 Sales number 657
ISBN 92-1-070720-6

 

 

 
INTERNATIONAL COURT OF JUSTICE
YEAR 1995

15 February 1995

CASE CONCERNING MARITIME DELIMITATION
AND TERRITORIAL QUESTIONS
BETWEEN QATAR AND BAHRAIN

(QATAR y. BAHRAIN)

JURISDICTION AND ADMISSIBILITY

Jurisdiction of the Court — Paragraph I of 1990 Doha Minutes — Reaffir-
mation by the Parties of their previous commitments — Scope of commitment
undertaken by the terms of the exchanges of letters of 1987 — Work of the
Tripartite Committee.

Paragraph 2 of the 1990 Doha Minutes — Seisin of the Court — Arabic
expression “al-tarafan” — Interpretation of the text in accordance with the
ordinary meaning to be given to its terms in their context and in the light of the
object and purpose of the Minutes — Recourse to supplementary means of inter-
pretation to seek confirmation of the interpretation drawn from the text —
Travaux préparatoires — Circumstances in which the Minutes were adopted.

Links between jurisdiction and seisin — Unilateral seisin —- Procedural con-
sequences binding on the Parties.

Admissibility — Judgment of 1 July 1994 — Opportunity afforded to the
Parties by the Court to ensure submission to it of the entire dispute — Separate
Act of Qatar — Formulation exactly describing the subject-matter of the dis-
pute.

JUDGMENT

Present: President Bepsaout; Vice-President ScHWEBEL; Judges Opa, Sir
Robert JENNINGS, GUILLAUME, SHAHABUDDEEN, AGUILAR-MAWDSLEY,
WEERAMANTRY, RANJEVA, HERCZEGH, SHI, FLEISCHHAUER, Koroma;
Judges ad hoc Vatticos, Torres BERNARDEZ; Registrar VALENCIA-
OSPINA.

1995
15 February
General List
No. 87
MARITIME DELIMITATION AND TERRITORIAL QUESTIONS (JUDGMENT) 7

In the case concerning maritime delimitation and territorial questions between
Qatar and Bahrain,

between

the State of Qatar,

represented by
H.E. Mr. Najeeb Al-Nauimi, Minister Legal Adviser,
as Agent and Counsel;

Mr. Adel Sherbini, Legal Expert,
Mr. Sami Abushaikha, Legal Expert,

as Legal Advisers;

Mr. Jean-Pierre Quéneudec, Professor of International Law at the University
of Paris I,

Mr. Jean Salmon, Professor at the Université libre de Bruxelles,

Mr. R. K. P. Shankardass, Senior Advocate, Supreme Court of India,
Former President of the International Bar Association,

Sir Jan Sinclair, K.C.M.G., Q.C., Barrister at Law, Member of the Institute
of International Law,

Sir Francis Vallat, G.B.E., K.C.M.G., Q.C., Professor emeritus of Interna-
tional Law at the University of London,

as Counsel and Advocates;
Mr. Richard Meese, Advocate, partner in Frere Cholmeley, Paris,

Miss Nanette E. Pilkington, Advocate, Frere Cholmeley, Paris,
Mr. David S. Sellers, Solicitor, Frere Cholmeley, Paris,

and

the State of Bahrain,
represented by

H.E. Mr. Husain Mohammed Al Baharna, Minister of State for Legal
Affairs, Barrister at Law, Member of the International Law Commission
of the United Nations,

as Agent and Counsel;

Mr. Derek W. Bowett, C.B.E., Q.C., F.B.A., Whewell Professor emeritus at
the University of Cambridge,

Mr. Keith Highet, Member of the Bars of the District of Columbia and New
York,

+ Mr. Eduardo Jiménez de Aréchaga, Professor of International Law at the
Law School, Catholic University, Montevideo, Uruguay,

Mr. Elihu Lauterpacht, C.B.E., Q.C., Honorary Professor of International
Law and Director of the Research Centre for International Law, Univer-
sity of Cambridge; Member of the Institute of International Law,

Mr. Prosper Weil, Professor emeritus at the Université de droit, d’économie
et de sciences sociales de Paris,

as Counsel and Advocates;

Mr. Donald W. Jones, Solicitor, Trowers & Hamlins, London,
Mr. John H. A. McHugo, Solicitor, Trowers & Hamlins, London,
Mr. David Biggerstaff, Solicitor, Trowers & Hamlins, London,

as Counsel,
MARITIME DELIMITATION AND TERRITORIAL QUESTIONS (JUDGMENT) 8

THE Court,

composed as above,
after deliberation,

delivers the following Judgment:

1. On 8 July 1991 the Minister for Foreign Affairs of the State of Qatar
(hereinafter referred to as “Qatar”) filed in the Registry of the Court an Appli-
cation instituting proceedings against the State of Bahrain (hereinafter referred
to as “Bahrain”) in respect of certain disputes between the two States relating
to sovereignty over the Hawar islands, sovereign rights over the shoals of Dibal
and Qit’at Jaradah, and the delimitation of the maritime areas of the two States.

2. In its Application, Qatar founded the jurisdiction of the Court upon two
agreements between the Parties concluded in December 1987 and December
1990 respectively, the subject and scope of the commitment to jurisdiction
being determined, according to the Applicant, by a formula proposed by Bah-
rain to Qatar on 26 October 1988 and accepted by Qatar in December 1990
(hereinafter referred to as the “Bahraini formula”).

3. By letters addressed to the Registrar of the Court on 14 July 1991 and
18 August 1991, Bahrain contested the basis of jurisdiction invoked by Qatar.

4. By an Order dated 11 October 1991, the President of the Court, having
consulted the Parties in accordance with Article 31 of the Rules of Court, and
taking into account the agreement reached between them concerning pro-
cedure, decided that the written pleadings should first be addressed to the ques-
tions of the jurisdiction of the Court to entertain the dispute and of the admis-
sibility of the Application. By the same Order, the President fixed time-limits
for a Memorial by Qatar and a Counter-Memorial by Bahrain on the questions
of jurisdiction and admissibility, and those pleadings were duly filed within the
time-limits so fixed.

5. By an Order dated 26 June 1992, the Court, considering that the filing of
further pleadings by the Parties was necessary, directed that a Reply by Qatar
and a Rejoinder by Bahrain be filed on the questions of jurisdiction and admis-
sibility, and fixed time-limits therefor; those pleadings were duly filed within the
time-limits so fixed.

6. Since the Court included upon the Bench no judge of the nationality of
either of the Parties, each Party proceeded to exercise the right conferred by
Article 31, paragraph 3, of the Statute to choose a judge ad hoc to sit in the
case; Bahrain chose Mr. Nicolas Valticos, and Qatar Mr. José Maria Ruda.

7. At public hearings held between 28 February and 11 March 1994, the
Parties were heard on the questions of the Court’s jurisdiction and the admissi-
bility of the Application.

8. The following submissions were presented by the Parties in the oral and
written proceedings:

On behalf of Qatar:
“the State of Qatar respectfully requests the Court to adjudge and declare,
rejecting all contrary claims and submissions, that —

The Court has jurisdiction to entertain the dispute referred to in the
Application filed by Qatar on 8 July 1991 and that Qatar’s Application is
admissible.”
MARITIME DELIMITATION AND TERRITORIAL QUESTIONS (JUDGMENT) 9

On behalf of Bahrain:

“The State of Bahrain respectfully requests the Court to adjudge and
declare, rejecting all contrary claims and submissions, that the Court is
without jurisdiction over the dispute brought before it by the Application
filed by Qatar on 8 July 1991.”

9. By its Judgment of 1 July 1994, the Court found that the exchanges of
letters between the King of Saudi Arabia and the Amir of Qatar dated 19 and
21 December 1987, and between the King of Saudi Arabia and the Amir of
Bahrain dated 19 and 26 December 1987, and the document headed “Minutes”
and signed at Doha on 25 December 1990 by the Ministers for Foreign Affairs
of Bahrain, Qatar and Saudi Arabia, were international agreements creating
rights and obligations for the Parties; and that, by the terms of those agree-
ments, the Parties had undertaken to submit to the Court the whole of the dis-
pute between them, as circumscribed by the Bahraini formula. Having noted
that it had before it only an Application from Qatar setting out that State’s
specific claims in connection with that formula, the Court decided to afford the
Parties the opportunity to submit to it the whole of the dispute. It fixed
30 November 1994 as the time-limit within which the Parties were jointly or
separately to take action to that end; and reserved any other matters for sub-
sequent decision.

10. Judge ad hoc Ruda died on 7 July 1994 and, by a letter dated 5 Septem-
ber 1994, the Agent of Qatar informed the Court that his Government had
chosen Mr. Santiago Torres Bernardez to replace him.

11. By a letter from the Agent of Bahrain dated 11 July 1994, and a letter
from the Agent of Qatar dated 2 November 1994, the Court was informed of
various measures taken by the Parties with a view to complying with its Judg-
ment of 1 July 1994.

12. On 30 November 1994, within the time-limit laid down in the Judgment
of 1 July 1994, the Agent of Qatar filed in the Registry a document entitled
“Act to comply with paragraphs (3) and (4) of operative paragraph 41 of the
Judgment of the Court dated 1 July 1994”. In the document, the Agent referred
to “the absence of an agreement between the Parties to act jointly” and
declared that he was thereby submitting to the Court “the whole of the dispute
between Qatar and Bahrain, as circumscribed by the text . . . referred to in the
1990 Doha Minutes as the ‘Bahraini formula’”. He continued thus:

“The matters which would be referred to the Court were exhaustively
defined in the Tripartite Committee (see paragraph 18 of the Court’s Judg-
ment of | July 1994). The subject matters of the dispute were described in
identical terms in Bahrain’s written pleadings and in a draft special agree-
ment proposed by Bahrain on 20 June 1992 (see Bahrain’s Rejoinder,
Annex 1.3, p. 113).

The following subjects fall within the jurisdiction of the Court by virtue
of the rights and obligations created by the international agreements
of December 1987 and 25 December 1990 and are, by virtue of Qatar’s
Application dated 5 July 1991 and the present Act, submitted to the Court:

1. The Hawar Islands, including the island of Janan;
2. Fasht al Dibal and Qit’at Jaradah;

3. The archipelagic baselines;

4. Zubarah;
MARITIME DELIMITATION AND TERRITORIAL QUESTIONS (JUDGMENT) ‘10

5. The areas for fishing for pearls and for fishing for swimming fish and
any other matters connected with maritime boundaries.

It is understood by Qatar that Bahrain defines its claim concerning
Zubarah as a claim of sovereignty.

Further to its Application Qatar requests the Court to adjudge and
declare that Bahrain has no sovereignty or other territorial right over the
island of Janan or over Zubarah, and that any claim by Bahrain concern-
ing archipelagic baselines and areas for fishing for pearls and swimming
fish would be irrelevant for the purpose of maritime delimitation in the
present case.”

Qatar’s “Act” was accompanied by the texts of several letters and documents
exchanged between the Parties after the Judgment of 1 July 1994 “with a view
to reaching an agreement to ensure the submission to the Court of the whole of
the dispute by way of a joint act”.

13. On 30 November 1994, the Registry also received, by facsimile, a letter
from the Agent of Bahrain communicating to the Court a document entitled
“Report of the State of Bahrain to the International Court of Justice on the
attempt by the Parties to implement the Court’s Judgment of Ist July, 1994”.
In that “Report”, the Agent stated that his Government had welcomed
the Judgment of 1 July 1994 and understood it as confirming that the sub-
mission to the Court of “the whole of the dispute” must be “consensual in
character, that is, a matter of agreement between the Parties”. Yet, he
observed, Qatar’s approach to the discussion had been dominated by two
features from which it had “resolutely declined to move in any way accept-
able to Bahrain”. First, Qatar’s proposals had “taken the form of documents
that can only be read as designed to fall within the framework of the
maintenance of the case commenced by Qatar’s Application of 8th July,
1991”; and, second, Qatar had denied Bahrain “the right to describe, define
or identify, in words of its own choosing, the matters which it wishes specifi-
cally to place in issue”, and had opposed “Bahrain’s right to include in the
list of matters in dispute the item of ‘sovereignty over Zubarah’ ”. The Agent
of Bahrain emphasized moreover that, following the breakdown of the
negotiations, the last draft joint act proposed by Bahrain had been with-
drawn and was no longer open to acceptance. Finally, the Agent explained
that, in his Government’s opinion, the Judgment of 1 July 1994 implied that
the Parties “should bring their dispute before the Court on the basis of new,
and agreed, terms of reference”. He confirmed Bahrain’s conclusion that
“the Court does not have jurisdiction in the case commenced by the Qatari
Application of 8th July, 1991” and affirmed that, without Bahrain’s consent,
there could be no curing that defect of jurisdiction by means of an individual
act of Qatar making reference to sovereignty over Zubarah, whether through
an amendment to its original-application or a fresh application.

The original of the “Report” of Bahrain was received in the Registry, by
courier, on 1 December 1994; it was accompanied by a separate volume of
“all documents which have passed between the two sides since Ist July 1994”.
Most of those documents were also appended to the Qatari “Act”.

14. By letter dated 5 December 1994, which reached the Registry the same
day by facsimile, the Agent of Bahrain transmitted to the Court a document

8
MARITIME DELIMITATION AND TERRITORIAL QUESTIONS (JUDGMENT) 11

entitled “Comments by the State of Bahrain on the Qatari ‘Act’ of 30th Novem-
ber, 1994”. In that document the Qatari “Act” was termed “inherently defec-
tive”. Bahrain’s Agent explained the position of his Government as follows:

“Nor does the Judgment use the words ‘either of the Parties’ to indicate
that one Party alone could complete the process of reference to the Court.
It is to ‘the Parties’ — and not to either or one of them — that the Court
afforded the opportunity to seise it of the Case. This reflects the Court’s
adherence to the dominant requirement of the consent of the Parties, no
less of the Respondent than of the Applicant.

It is the belief of Bahrain that when, in its Judgment, the Court spoke in
paragraph 41 (4) of ‘separately’, and in paragraph 38 of ‘separate Acts’ (in
the plural) by the Parties, the Court had in mind the prospect that the Par-
ties would conclude an agreement submitting the Case to the Court but
recognized the possibility that the Parties might decide to express that
agreement between them by concordant, and effectively identical, but
nonetheless separate Acts”;

and, he continued,

“It is Bahrain’s submission that the Court did not declare in its Judg-
ment of ist July, 1994 that it had jurisdiction in the Case brought before it
by virtue of Qatar’s unilateral application of 1991. Consequently, if the
Court did not have jurisdiction at that time, then the Qatari separate Act
of 30th November, even when considered in the light of the Judgment,
cannot create that jurisdiction or effect a valid submission in the absence
of Bahrain’s consent. Clearly, Bahrain has given no such consent.”

Bahrain’s Agent concluded thus:

“Every State possesses the sovereign right to determine whether it con-
sents to the jurisdiction of the Court and to determine the limits, conditions
and method of implementation of its consent. Every State also possesses
the sovereign right to decline to appear before the Court. Bahrain possesses
this right in the same measure as any other State. Bahrain has given reasons
for its decision not to appear before the Court in the circumstances that
have developed only out of respect for, and as an act of courtesy towards,
the Court. However, it remains a fact that the absoluteness of Bahrain’s
sovereign prerogative in this respect cannot be questioned.”

15. A copy of each of the documents produced by Qatar and Bahrain and
mentioned in paragraphs 11 to 14 above was duly transmitted to the other
Party by the Registry upon receipt.

* OK

16. The Court begins by calling to mind that, by its Application filed
in the Registry on 8 July 1991, Qatar instituted proceedings before the
Court against Bahrain

“in respect of certain existing disputes between them relating to sov-
ereignty over the Hawar islands, sovereign rights over the shoals of
Dibal and Qit’at Jaradah, and the delimitation of the maritime areas
of the two States”.
MARITIME DELIMITATION AND TERRITORIAL QUESTIONS (JUDGMENT) 12

According to Qatar, the two States:

“have made express commitments in the agreements of December
1987... . and December 1990. . ., to refer their disputes to the...
Court”.

As both Parties had “given their requisite consent through the interna-
tional agreements referred to above”, the Court, according to Qatar, is in
a position “to exercise jurisdiction to adjudicate upon those disputes”.

Bahrain maintained on the contrary that the 1990 Minutes did not
constitute a legally binding instrument. It went on to say that, in any
event, the combined provisions of the 1987 exchanges of letters and of the
1990 Minutes were not such as to enable Qatar to seise the Court uni-
laterally. According to Bahrain, the Court therefore lacks jurisdiction
to adjudicate upon the dispute.

17. As stated above (paragraph 9), by its Judgment of 1 July 1994 the
Court found that the Parties had undertaken to submit to it the whole of
the dispute between them. It decided to afford the Parties the opportu-
nity to submit to it the whole of that dispute, and fixed 30 November
1994 as the time-limit within which they were, jointly or separately, to
take action to this end.

18. By a declaration made on the very day on which the Judgment was
delivered, the Minister for Foreign Affairs of Bahrain expressed his appre-
ciation of the decision thus reached and invited the representatives of
Qatar “to a meeting at the earliest possible opportunity in order to work
towards the signing of a joint submission”. On 6 July 1994, the Agent of
Qatar, for his part, wrote to the Agent of Bahrain, expressing the hope
that they might meet “as early as possible . . . to discuss together whether it
would be possible to act jointly so as to ensure that the whole of the dis-
pute is placed before the Court” and expressing the conviction that they
would be able “to agree on a joint compliance with the decision of the
Court”. After various exchanges of correspondence, the persons con-
cerned met in London on 6 October, 22 October and 14 November 1994.

19. During the meeting of 6 October 1994, the Agent of Qatar pro-
posed that the two Agents should submit to the Court by a joint letter the
whole of the dispute, as circumscribed by the Bahraini formula, in the
terms suggested by Bahrain during the meeting of the Tripartite Com-
mittee on 6 and 7 December 1988, namely:

“1. The Hawar Islands, including the island of Janan
2. Fasht al Dibal and Qit’at Jaradah
3. The archipelagic baselines
4. Zubarah
5. The areas for fishing for pearls and for fishing for swimming fish
and any other matters connected with maritime boundaries.”

On the occasion of that same meeting, the Agent of Bahrain proposed
the signature by the two Governments of a draft of a Special Agreement
whose object would be to seise the Court of all of the issues as defined by

10
MARITIME DELIMITATION AND TERRITORIAL QUESTIONS (JUDGMENT) 13

each of the Parties. Article II of the draft contained an introductory
phrase worded as follows: “The above request covers the following mat-
ters in dispute: —”. But the sentence broke off there, with the result that
the questions forming the subject-matter of the dispute were not enumer-
ated. The Bahraini draft moreover raised various other questions, 1.e., the
system of geographic co-ordinates to be used for the maritime delimita-
tion; the appointment of an expert by the Court for that delimitation; the
organization of the written proceedings; the final and binding character
of the Judgment; the entry into force and notification of the Special
Agreement, and its translation into Arabic from the original English.

20. At the second meeting, held on 22 October 1994, the Agent of
Qatar proposed a new text similar to its first, but dealing in addition with
the system of geographic co-ordinates to be employed, the language of
the written pleadings and the fixing of time-limits for their simultaneous
filing. The Agent of Bahrain proposed, for his part, a joint initiative
taking the form of an Act signed by the two Agents and requesting
the Court to decide any question which might be a matter of difference
between the Parties. The Bahraini draft enumerated those matters, adopt-
ing the list proposed by Bahrain at the meeting of the Tripartite Com-
mittee on 6 and 7 December 1988, but specifying in addition, as to
points 1 and 4, that the request to the Court concerned sovereignty over
the Hawar islands and sovereignty over Zubarah. The document included
certain simplifications with respect to the procedural questions raised in
the first text. It requested the Court to amend the title of the case to make
it clear that it would be dealt with, not pursuant to an Application by one
Party, but to a joint initiative by the two Parties, and in order to comply
with “the pattern of names in other cases placed before the Court jointly
by the Parties”.

In the course of the same meeting, the Agent of Qatar once again pro-
posed that the subject of the dispute should be described in the Joint Act
in accordance with the terms contemplated in 1988, but further suggested
that two annexes should be appended thereto in which the Parties could
set forth their claims in detail, and which would enable Bahrain to specify
its intention to lay claim to sovereignty over Zubarah. Bahrain rejected
“the proposal made by Qatar for a Joint Act, with two annexes, whether
with, or without, the itemization of the issues of dispute in the main body
of the Joint Act” and insisted that “sovereignty over Zubarah” ought to
appear in the main body of the Joint Act.

21. In a memorandum of 12 November 1994, Bahrain restated its
position particularly with respect to the appointment of a technical
_ expert by the Court, the fixing of procedural time-limits and the modifi-
cation of the title of the case; attached to this memorandum was the
text of a new draft joint act, which differed from the draft of 22 October
only in respect of the system of geographic co-ordinates to be used. No
progress was made at the third meeting, held on 14 November 1994, dur-
ing which Qatar, for its part, presented a revised version of its 22 October
text. Subsequently, on 19 November 1994, the Agent of Qatar sent the

11
MARITIME DELIMITATION AND TERRITORIAL QUESTIONS (JUDGMENT) 14

Agent of Bahrain a fourth draft which included, after the enumeration of
the matters as they had previously been defined, a sentence in which the
two Parties declared:

“We understand that Bahrain defines its claim concerning Zuba-
rah as a claim of sovereignty.”

By a letter dated 25 November 1994, the Agent of Bahrain rejected that
new proposal, recalling its position both on that point and on several
others, and invited the Agent of Qatar to give a positive response to his
offer of 12 November. The Agent of Bahrain then informed the Agent of
Qatar, on 27 November 1994, that it seemed pointless to hold a fourth
meeting on 28 November.

22. As already mentioned (paragraph 12 above), after the breakdown
of those negotiations, Qatar addressed to the Court on 30 November
1994 an “Act to comply with paragraphs (3) and (4) of operative para-
graph 41 of the Judgment of the Court dated 1 July 1994”. In its obser-
vations of 5 December 1994 on Qatar’s Act, set out in paragraph 14
above, Bahrain stressed, however, that in its view

“the Court did not declare in its Judgment of Ist July, 1994 that it
had jurisdiction in the Case brought before it by virtue of Qatar’s
unilateral application of 1991. Consequently, if the Court did not
have jurisdiction at that time, then the Qatari separate Act of
30th November, even when considered in the light of the Judgment,
cannot create that jurisdiction or effect a valid submission in the
absence of Bahrain’s consent.”

23. The Court recalls that, in its Judgment of 1 July 1994, it reserved
for subsequent decision all such matters as had not been decided in that
Judgment. It notes moreover that Bahrain maintains the objections that
it raised with respect to the Application of Qatar. Accordingly, it falls to
the Court to rule on those objections in the decision it must now give on
the one hand, on its jurisdiction to adjudicate upon the dispute submitted
to it and, on the other, on the admissibility of the Application.

x * x

24. As stated above (paragraph 9), in its Judgment of 1 July 1994, the
Court found

“that the exchanges of letters between the King of Saudi Arabia and
the Amir of Qatar dated 19 and 21 December 1987, and between the
King of Saudi Arabia and the Amir of Bahrain dated 19 and
26 December 1987, and the document headed ‘Minutes’ and signed
at Doha on 25 December 1990 by the Ministers for Foreign Affairs
of Bahrain, Qatar and Saudi Arabia, are international agreements
creating rights and obligations for the Parties”

and

12
MARITIME DELIMITATION AND TERRITORIAL QUESTIONS (JUDGMENT) 15

“that by the terms of those agreements the Parties have undertaken
to submit to the Court the whole of the dispute between them, as
circumscribed by the text proposed by Bahrain to Qatar on 26 Octo-
ber 1988, and accepted by Qatar in December 1990, referred to in
the 1990 Doha Minutes as the ‘Bahraini formula’” (C.J. Reports
1994, pp. 126-127, para. 41 (1)-(2)).

The Court must therefore pursue its examination of the content of the
obligations entered into by the Parties by the terms of the Agreements of
1987 and 1990, in order to determine whether it has jurisdiction to adju-
dicate upon the dispute.

25. Paragraph 1 of the Doha Minutes places on record the agreement
of the Parties to “reaffirm what was agreed previously between [them]”.
Qatar and Bahrain both acknowledge that that expression covers the
commitments entered into by them in 1987; but Bahrain considers that
its scope is much more extensive and that, in particular, it covers every-
thing agreed upon by the Parties in the course of the meetings of the Tri-
partite Committee.

26. The Court will proceed, first of all, to define the precise scope of the
commitments which the Parties entered into in 1987 and agreed to reaffirm
in 1990. In this regard, the essential texts concerning the jurisdiction of the
Court are points 1 and 3 of the letters of 19 December 1987. By accepting
those points, Qatar and Bahrain agreed, on the one hand, that

“All the disputed matters shall be referred to the International
Court of Justice, at The Hague, for a final ruling binding upon both
parties, who shall have to execute its terms”

and, on the other, that a Tripartite Committee be formed

“for the purpose of approaching the International Court of Jus-
tice, and satisfying the necessary requirements to have the dispute
submitted to the Court in accordance with its regulations and
instructions so that a final ruling, binding upon both parties, be
issued”.

Neither Qatar nor Bahrain denies having committed itself in accordance
with those texts; however, they differ as to the meaning to be given to
those texts when read together and, hence, as to the scope of that com-
mitment. Qatar maintains that, by that undertaking, the Parties clearly
and unconditionally conferred upon the Court jurisdiction to deal with
the disputed matters between them. The work of the Tripartite Commit-
tee was directed solely to considering the procedures to be followed to
implement the commitment thus made to seise the Court, and there was
nothing to show that any particular method or procedure ought to have
been followed to that end, provided that the seisin of the Court took
place “in accordance with its regulations and instructions”. Bahrain on
the contrary maintains that the texts in question expressed only the Par-
ties’ consent in principle to a seisin of the Court, but that such consent

13
MARITIME DELIMITATION AND TERRITORIAL QUESTIONS (JUDGMENT) 16

was clearly subject to the conclusion of a Special Agreement marking the
end of the work of the Tripartite Committee, setting forth the questions
to be put to the Court by mutual agreement and settling a number of
related procedural questions. Bahrain maintains that its interpretation of
the texts is corroborated by the subsequent conduct of the Parties, in so
far as the work of the Tripartite Committee, in which the two Parties par-
ticipated, was concerned exclusively with the drawing up of a Special
Agreement to submit the disputed matters to the Court.

27. The Court cannot agree with Bahrain in this respect. Neither in
point 1 nor in point 3 of the letters of 19 December 1987 can it find the
condition alleged by Bahrain to exist. It is indeed apparent from point 3
that the Parties did not envisage seising the Court without prior discus-
sion, in the Tripartite Committee, of the formalities required to do so.
But the two States had nonetheless agreed to submit to the Court all the
disputed matters between them, and the Committee’s only function was
to ensure that this commitment was given effect, by assisting the Parties
to approach the Court and to seise it in the manner laid down by its
Rules. By the terms of point 3, neither of the particular modalities of
seisin contemplated by the Rules of Court was either favoured or rejected.
Moreover, there would have been nothing to prevent Bahrain’s saying in
its reply of 26 December 1987 that its acceptance of the Court’s jurisdic-
tion was subject to the conclusion of a special agreement providing for
joint seisin of the Court. Yet the Court notes that Bahrain’s letter
expresses its unreserved adhesion to the proposals made by the King of
Saudi Arabia.

28. The Court is not able either to accept the conclusions that Bahrain
draws from the subsequent conduct of the Parties. Indeed, while it is
undeniable that the Tripartite Committee focused exclusively upon the
attempt to finalize the text of a special agreement determining the sub-
ject-matter of the dispute, this does not at all mean that the Parties took
that approach to be the only one sanctioned by the Agreement of 1987.
On the contrary, everything tends to suggest that, if the Committee
explored that possibility, it did so simply because that course appeared to
it, at the time, to be the most natural and the best suited to give effect to
the consent of the Parties.

29. The Tripartite Committee met for the last time in December 1988,
without the Parties having reached agreement either as to the “disputed
matters” or as to the “necessary requirements to have the dispute sub-
mitted to the Court”. Furthermore the minutes of the meetings of the
Committee were diplomatic documents recording the state of progress of
the negotiations, which possessed no legally binding force. The Court
concludes that, from the standpoint of its jurisdiction, the only prior
commitment that the Parties intended to reaffirm in the international
agreement constituted by the Minutes of 25 December 1990 was the com-
mitment entered into in 1987, in accordance with the “Principles for the
Framework for Reaching a Settlement” of 1983, to submit to the Court
“all the disputed matters” and to comply with the judgment to be handed

14
MARITIME DELIMITATION AND TERRITORIAL QUESTIONS (JUDGMENT) 17

down by the Court. The Tripartite Committee ceased its activities
in December 1988 at the instance of Saudi Arabia and without opposi-
tion from the Parties. As the Parties did not, at the time of signing the
Doha Minutes in December 1990, ask to have the Committee re-estab-
lished, the Court considers that paragraph 1 of those Minutes could only
be understood as contemplating the acceptance by the Parties of point |
in the letters from the King of Saudi Arabia dated 19 December 1987, to
the exclusion of point 3 in those same letters.

*

30. The Doha Minutes not only confirmed the agreement reached by
the Parties to submit their dispute to the Court, but also represented a
decisive step along the way towards a peaceful solution of that dispute,
by settling the controversial question of the definition of the “disputed
matters”. This is one of the principal objects of paragraph 2 of the
Minutes which, in the translation that the Court will use for the purposes
of the present Judgment, reads as follows:

“(2) The good offices of the Custodian of the Two Holy Mosques,
King Fahd Ben Abdul Aziz, shall continue between the two countries
until the month of Shawwal 1411 A.H., corresponding to May 1991.
Once that period has elapsed, the two parties may submit the matter
to the International Court of Justice in accordance with the Bah-
raini formula, which has been accepted by Qatar, and with the pro-
cedures consequent on it. The good offices of the Kingdom of Saudi
Arabia will continue during the period when the matter is under arbi-
tration.”

31. The long negotiations which preceded the conclusion of the 1990
Minutes showed the difficulties the Parties had constantly met in their
attempts to define the entire dispute, because for each of them there were
sensitivities about the express mention of certain aspects of that dispute.
The Bahraini formula was carefully constructed by Bahrain, and pro-
posed by it in October 1988, as a form of words which, whilst specifically
avoiding any express reference to those sensitive issues, would neverthe-
less sufficiently clearly comprehend the entire dispute. Paragraph 2 of the
Minutes, which formally placed on record Qatar’s acceptance of the Bah-
raini formula, put an end to the persistent disagreement of the Parties as
to the subject of the dispute to be submitted to the Court. The agreement
to adopt the formula showed that the Parties were at one on the extent of
the Court’s jurisdiction. The formula had thus achieved its purpose: it
set, in general but clear terms, the limits of the dispute the Court would
henceforth have to entertain.

32. The Parties nonetheless continue to differ on the question of the
method of seisin. For Qatar, paragraph 2 of the Minutes authorized a

15
MARITIME DELIMITATION AND TERRITORIAL QUESTIONS (JUDGMENT) 18

unilateral seisin of the Court by means of an application filed by one or
the other Party, whereas for Bahrain, on the contrary, that text only
authorized a joint seisin of the Court by means of a special agreement.

33. It is accordingly incumbent upon the Court to decide the meaning
of the text in question by applying the rules of interpretation that it
recently had occasion to recall in the case concerning the Territorial Dis-
pute (Libyan Arab Jamabhiriya/Chad) :

“im accordance with customary international law, reflected in Ar-
ticle 31 of the 1969 Vienna Convention on the Law of Treaties, a
treaty must be interpreted in good faith in accordance with the ordi-
nary meaning to be given to its terms in their context and in the light
of its object and purpose. Interpretation must be based above all
upon the text of the treaty. As a supplementary measure recourse
may be had to means of interpretation such as the preparatory work
of the treaty and the circumstances of its conclusion.” (C.J. Reports
1994, Judgment, pp. 21-22, para. 41.)

34. Throughout the proceedings, the Parties have devoted consider-
able attention to the meaning which, according to them, should be given
to the expression “al-tarafan” as used in the second sentence of the origi-
nal Arabic text of paragraph 2 of the Doha Minutes. Qatar translates
those words as “the parties” and Bahrain as “the two parties”. Both how-
ever recognize that the problem is not one of choosing between two
translations which do not, in themselves, provide an answer to the ques-
tion raised, but rather one of interpreting these Arabic terms in their con-
text. The dual form in Arabic serves simply to express the existence of
two units (the parties or the two parties), so what has to be determined is
whether the words, when used here in the dual form, have an alternative
or a cumulative meaning: in the first case, the text would leave each of the
Parties with the option of acting unilaterally, and, in the second, it would
imply that the question be submitted to the Court by both Parties acting
in concert, either jointly or separately. Qatar and Bahrain each pro-
ceeded, before the Court, to a detailed analysis both of the more remote
context (paragraphs 1 and 3 of the Doha Minutes, and earlier texts pro-
duced in the case) and the more immediate context (other expressions
used in paragraph 2 of the Minutes) within which the words “a/-tarafan”
were employed. Qatar deduces from this that those words have an alter-
native meaning in the text under consideration, and Bahrain, a cumula-
tive meaning implying a joint action.

35. The Court will first analyse the meaning and scope of the phrase
“Once that period has elapsed, the two parties may submit the matter to
the International Court of Justice.” It notes the use in that phrase of the
verb “may”, which, in its ordinary meaning, envisages a possibility, or
even a right. Accordingly, the expression “the two parties may submit the
matter to the... Court” suggests in the first place, and in its most natural
sense, the option or right for them to seise the Court. Taken as such, in
its most ordinary meaning, that expression does not require a seisin by

16
MARITIME DELIMITATION AND TERRITORIAL QUESTIONS (JUDGMENT) 19

both Parties acting in concert, but, on the contrary, allows a unilateral
seisin.

In the view of the Court, that interpretation is reinforced both by the
form of words and by the logical implications of the expression “Once
that period has elapsed”, which constitutes the other component of the
phrase in question. Indeed, those words imply that the option or right to
move the Court was capable of being exercised as soon as the time-limit
expired; this in turn necessarily implies the existence of an option or
a right of unilateral seisin. Any other interpretation would encounter
serious difficulties: it would deprive the phrase of its effect and could
well, moreover, lead to an unreasonable result.

In fact, the Court has difficulty in seeing why the 1990 Minutes, the
object and purpose of which were to advance the settlement of the dis-
pute by giving effect to the formal commitment of the Parties to refer it
to the Court, would have been confined to opening up for them a possi-
bility of joint action which not only had always existed but, moreover,
had proved to be ineffective. On the contrary, the text assumes its full
meaning if it is taken to be aimed, for the purpose of accelerating the
dispute settlement process, at opening the way to a possible unilateral sei-
sin of the Court in the event that the mediation of Saudi Arabia — some-
times referred to, as in the text under discussion, as “good offices” — had
failed to yield a positive result by May 1991.

36. The Court however considers that it still ought to look into the
possible implications, with respect to that latter interpretation, of the
conditions in which the Saudi mediation was to go forward according to
the actual text of the Minutes. According to the first sentence of
paragraph 2, the good offices of the King of Saudi Arabia were to “con-
tinue between the two countries until the month of... May 1991”, and
in the terms of the third sentence of that same paragraph, those good
offices were moreover to “continue during the period when the matter
is under arbitration” (meaning, in fact, before the Court). The text did
not however specify whether the good offices were likewise to continue
between the expiry of the May 1991 time-limit and the seisin of the
Court.

In the view of the Court, this text can be read as affecting not only the
right of the Parties to seise the Court, but also the continuation of the
mediation. On that hypothesis, the process of mediation would have been
suspended in May 1991 and could not have resumed prior to the seisin of
the Court. However, if that seisin had itself been subject to the negotia-
tion, and then to the conclusion, of a special agreement, any mediation
would have been ruled out during the course of that negotiation, which
could well have taken a long time. What was more, mediation would
have become impossible if no agreement was reached between the Parties
and if as a result the Court was never seised. It could not have been the
purpose of the Minutes to delay the resolution of the dispute or to make
it more difficult. From that standpoint, the right of unilateral seisin was
the necessary complement to the suspension of mediation.

17
MARITIME DELIMITATION AND TERRITORIAL QUESTIONS (JUDGMENT) 20

Even if paragraph 2 of the Minutes were taken not to have suspended
the Saudi mediation between the expiry of the May 1991 time-limit and
the seisin of the Court, and that time-limit exclusively affected the right
of the Parties to resort to the Court, this interpretation would still be con-
sistent with the conclusions reached by the Court in the previous para-
graph as to the modalities of seisin.

37. The Court will now apply itself to an analysis of the meaning and
scope of the terms “in accordance with the Bahraini formula, which has
been accepted by Qatar, and with the procedures consequent on it”,
which conclude the second sentence of paragraph 2 of the Doha Minutes.
As has already been indicated (paragraph 31 above), the Minutes, in
specifying that the Parties might seise the Court “in accordance with the
Bahraini formula, which has been accepted by Qatar”, placed on record
both Qatar’s acceptance of that formula and the agreement of the Parties
on the subject of the dispute which could be referred to the Court. The
Court must, however, ascertain whether, as is maintained by Bahrain,
that reference to the Bahraini formula and, in particular, to the “pro-
cedures consequent on it”, further had the aim and effect of ruling out
any unilateral seisin. Bahrain recalls that the Bahraini formula, proposed
by it in 1988 — prior to the fifth meeting of the Tripartite Committee —
was designed for inclusion in the text of a special agreement which was
then under negotiation. It stresses that the introductory sentence of the
formula and, in particular, the words “the Parties request the Court to
decide”, clearly imply a joint seisin of the Court. Bahrain explains more-
over that the terms “and the procedures consequent on it” as employed in
paragraph 2 of the Doha Minutes, and which were inserted into those
Minutes at its request, relate to the Bahraini formula and are intended
precisely to indicate that the Parties ought jointly to take other measures
to give effect to the formula and bring the case before the Court. Qatar
for its part emphasizes that the very object of the Bahraini formula was
to enable each Party to submit its own claims to the Court; it considers
that the words “and the procedures consequent on it” relate solely to the
proceedings before the Court in general, as the Parties merely intended to
defer, with regard to those matters, to the Statute and Rules of the Court,
rather than to rules they might themselves have defined by mutual agree-
ment.

38. The Court is aware that the Bahraini formula was originally
intended to be incorporated into the text of a special agreement. However
it considers that the reference to that formula in the Doha Minutes must
be evaluated in the context of those Minutes rather than in the light of
the circumstances in which that formula was originally conceived. In fact,
the negotiations carried on in 1988 within the Tripartite Committee had
broken down and the Committee had ceased its activities. If the 1990
Minutes referred back to the Bahraini formula, it was in order to deter-
mine the subject-matter of the dispute which the Court would have to
entertain. But the formula was no longer an element in a special agree-
ment, which moreover never saw the light of day; it henceforth became

18
MARITIME DELIMITATION AND TERRITORIAL QUESTIONS (JUDGMENT) 21

part of a binding international agreement which itself determined the
conditions for seisin of the Court.

39. The Court furthermore considers, like Bahrain, that the words “on
it” that were used in paragraph 2 of the Doha Minutes in the expression
“the procedures consequent on it”, can only — grammatically — relate to
the Bahraini formula. It must then determine what are, from a pro-
cedural standpoint, the necessary implications of the Bahraini formula
which have survived the change of context. The Court notes that the very
essence of that formula was, as Bahrain clearly stated to the Tripartite
Committee, to circumscribe the dispute with which the Court would have
to deal, while leaving it to each of the Parties to present its own claims
within the framework thus fixed. It was on that basis that Qatar, during
the sixth meeting of the Tripartite Committee, had suggested that the
proposed special agreement should be accompanied by two annexes, with
each State defining, in its annex, the matters in dispute that it wished to
refer to the Court. Bahrain, for its part, undertook to study that sugges-
tion. Given the failure to negotiate that special agreement, the Court
takes the view that the only procedural implication of the Bahraini for-
mula on which the Parties could have reached agreement in Doha was
the possibility that each of them might submit distinct claims to the
Court.

40. This conclusion accords with that drawn by the Court from the
interpretation of the phrase “Once that period has elapsed, the two par-
ties may submit the matter to the International Court of Justice.” Con-
sequently, it seems to the Court that the text of paragraph 2 of the Doha
Minutes, interpreted in accordance with the ordinary meaning to be
given to its terms in their context and in the light of the object and pur-
pose of the said Minutes, allowed the unilateral seisin of the Court. In
these circumstances, the Court does not consider it necessary to resort to
supplementary means of interpretation in order to determine the meaning
of the Doha Minutes, particularly paragraph 2 thereof; however, as in
other cases (see for example Territorial Dispute (Libyan Arab Jama-
hiriya/Chad), Judgment, I.C.J. Reports 1994, p. 27, para. 55), it consid-
ers that it can have recourse to such supplementary means in order to
seek a possible confirmation of its interpretation of the text. The Parties
have moreover themselves referred at length, in support of their respec-
tive arguments, to the travaux préparatoires of the Minutes of December
1990, as well as to the circumstances in which they were signed.

41. The travaux préparatoires of the Doha Minutes must be used with
caution in the present case, on account of their fragmentary nature. In
the absence of any document relating the progress of the negotiations,
they appear to be confined to two draft texts submitted by Saudi Arabia
and Oman successively and the amendments made to the latter. Qatar

19
MARITIME DELIMITATION AND TERRITORIAL QUESTIONS (JUDGMENT) 22

denies that the Saudi Arabian draft can be regarded as an element of the
travaux préparatoires, since it says that it was never sent the draft in
question. The Omani draft unquestionably served as the basis for the text
finally adopted at Doha; the only amendment was to the second sentence
of the second paragraph of that draft which read as follows: “Once that
period has elapsed, either of the two parties may submit the matter to the
International Court of Justice.”

It is not a matter of dispute between the Parties that the words “in
accordance with the Bahraini formula, which has been accepted by
Qatar” were added at the request of Qatar; nor do the Parties deny that
it was at Bahrain’s initiative that the expression “al-tarafan” was substi-
tuted for the words “either of the two parties” and that it was also Bah-
rain which requested the insertion of the words “and with the procedures
consequent on it” at the end of the sentence. On the other hand, the Par-
ties disagree on the consequences to be drawn from these amendments
for the interpretation of the text of the Minutes. Bahrain maintains that
its amendments are clear evidence of its consistent adoption of an
approach excluding any possibility of referring the dispute to the Court
by means of a unilateral application; it emphasizes that Qatar made no
objection whatsoever to the adoption of those amendments. Qatar, for its
part, contends that the Omani draft provides ample proof that there was
no plan to hold other negotiations in order to induce the Parties to agree
to submit the dispute jointly to the Court. On the contrary, according to
Qatar, the draft clearly envisaged the possibility for the Parties to seise
the Court unilaterally, and if neither Qatar nor Saudi Arabia nor Oman
raised any objections to the amendments proposed by Bahrain, it was
because none of them considered that those amendments substantially
altered the rights and obligations of the Parties or the aims pursued by
the draft; rather, in Qatar’s view, the insertion of the words “and with the
procedures consequent on it” reflected Bahrain’s intention to enable each
Party to formulate its own claims and to submit them to the Court in
order to safeguard its own interests.

The Court notes that the initial Omani draft expressly authorized a
seisin by one or the other of the Parties, and that that formulation was
not accepted. But the text finally adopted did not provide that the seisin of
the Court could only be brought about by the two Parties acting in con-
cert, whether jointly or separately. The Court is unable to see why the
abandonment of a form of words corresponding to the interpretation
given by Qatar to the Doha Minutes should imply that they must be
interpreted in accordance with Bahrain’s thesis. As a result, it does not
consider that the travaux préparatoires, in the form in which they have
been submitted to it —i.e., limited to the various drafts mentioned above
— can provide it with conclusive supplementary elements for the inter-
pretation of the text adopted; whatever may have been the motives of
each of the Parties, the Court can only confine itself to the actual terms of
the Minutes as the expression of their common intention, and to the
interpretation of them which it has already given.

20
MARITIME DELIMITATION AND TERRITORIAL QUESTIONS (JUDGMENT) 23

42. In support of their arguments, the Parties have also invoked the
circumstances in which the Minutes were signed. In the opinion of the
Court those circumstances do not — any more than the travaux prépara-
toires — provide any conclusive supplementary elements for the interpre-
tation of the text. The Court realizes that the principal concern at the
meeting of the Co-operation Council of Arab States of the Gulf, held at
Doha in December 1990, was not the achievement of a settlement between
Bahrain and Qatar but the conflict between Iraq and Kuwait; moreover,
it takes the view that this circumstance could explain why the Parties
were not able to reach agreement on a more explicit text. However, the
Court does not consider, in the light of the information contained in the
record, that more precise conclusions capable of otherwise supporting the
interpretation of the Minutes given above can be drawn directly from the
particular situation created by the Gulf crisis and the consideration of
that situation at Doha.

43. The Court has still to examine one other argument put forward by
Bahrain to contest its jurisdiction in this case. According to Bahrain,
even if the Doha Minutes were to be interpreted as not ruling out uni-
lateral seisin, that would still not authorize one of the Parties to seise the
Court by way of an Application. Bahrain argues, in effect, that seisin is
not merely a procedural matter but a question of jurisdiction; that con-
sent to unilateral seisin is subject to the same conditions as consent to
judicial settlement and must therefore be unequivocal and indisputable;
and that, where the texts are silent, joint seisin must by default be the
only solution. Qatar, for its part, distinguishes between seisin and juris-
diction and explains that, while the wishes of the Parties, as expressed in
the agreements in force, are of decisive importance for the purpose of
establishing jurisdiction, the validity of the seisin must on the other hand
be evaluated essentially from the standpoint of the Statute and the Rules
of Court, subject to any special provision to which the Parties may have
agreed.

The Court does not consider it necessary to dwell at length on the
links which exist between jurisdiction and seisin. It is true that, as an act
instituting proceedings, seisin is a procedural step independent of the
basis of jurisdiction invoked and, as such, is governed by the Statute and
the Rules of Court. However, the Court is unable to entertain a case so
long as the relevant basis of jurisdiction has not been supplemented by
the necessary act of seisin: from this point of view, the question of
whether the Court was validly seised appears to be a question of juris-
diction. There is no doubt that the Court’s jurisdiction can only be
established on the basis of the will of the Parties, as evidenced by the
relevant texts. But in interpreting the text of the Doha Minutes, the
Court has reached the conclusion that it allows a unilateral seisin. Once

21
MARITIME DELIMITATION AND TERRITORIAL QUESTIONS (JUDGMENT) 24

the Court has been validly seised, both Parties are bound by the pro-
cedural consequences which the Statute and the Rules make applicable to
the method of seisin employed. It is therefore not necessary to examine
Bahrain’s arguments based on the discretionary nature of the choice of a
method of seisin or the drawbacks for Bahrain of being placed in the
position of respondent.

44. In its Judgment of 1 July 1994, the Court found that the exchanges
of letters of December 1987 and the Minutes of December 1990 were
international agreements creating rights and obligations for the Parties,
and that by the terms of those agreements the Parties had undertaken to
submit to it the whole of the dispute between them. In the present Judg-
ment, the Court has noted that, at Doha, the Parties had reaffirmed their
consent to its jurisdiction and determined the subject-matter of the dis-
pute in accordance with the Bahraini formula; it has further noted that
the Doha Minutes allowed unilateral seisin. The Court considers, conse-
quently, that it has jurisdiction to adjudicate upon the dispute.

x * x

45. Having thus established its jurisdiction, the Court still has to deal
with certain problems of admissibility. Bahrain stated before the Court
that it was prepared not to contest the admissibility of the Application as
framed by Qatar on 8 July 1991, reserving the right to review its position
if Qatar itself were to challenge the admissibility of any claim Bahrain
might intend to submit at a later stage. However, Bahrain has reproached
Qatar with having limited the scope of the dispute, which the Bahraini
formula was meant to cover, only to those questions set out in Qatar’s
Application.

46. In its Judgment of 1 July 1994, the Court, after referring to the
Principles for the Framework for Reaching a Settlement adopted by the
Parties in 1983, emphasized that, according to the 1987 Agreement, “all
the disputed matters shall be referred to the International Court of Jus-
tice, at The Hague”. Turning to an analysis of the Minutes of December
1990, the Court found that “the authors of the Bahraini formula con-
ceived of it with a view to enabling the Court to be seised of the whole of
those questions . . . within the general framework thus adopted” (7 CJ.
Reports 1994, pp. 124-125, para. 37).

The Court consequently decided in the same Judgment:

“to afford the Parties the opportunity to ensure the submission to
the Court of the entire dispute as it is comprehended within the 1990
Minutes and the Bahraini formula, to which they have both agreed.
Such submission of the entire dispute could be effected by a joint act

22
MARITIME DELIMITATION AND TERRITORIAL QUESTIONS (JUDGMENT) 25

by both Parties with, if need be, appropriate annexes, or by separate
acts. Whichever of these methods is chosen, the result should be that
the Court has before it ‘any matter of territorial right or other title
or interest which may be a matter of difference between’ the Parties,
and a request that it ‘draw a single maritime boundary between their

respective maritime areas of seabed, subsoil and superjacent waters’.
(C.J. Reports 1994, p. 125, para. 38.)

It also fixed 30 November 1994 as the deadline for joint or separate
action by the Parties to submit the whole of the dispute to the Court.

47. Following the failure of the negotiations between the Parties sum-
marized in paragraphs 18 to 21 above, Qatar, by a separate act of
30 November 1994, submitted to the Court “the whole of the dispute
between Qatar and Bahrain, as circumscribed” by the Bahraini formula.
Accordingly, it referred the following matters to the Court:

“1, The Hawar Islands, including the island of Janan;
2. Fasht al Dibal and Qit’at Jaradah;
3. The archipelagic baselines;
4, Zubarah;
5. The areas for fishing for pearls and for fishing for swimming fish
and any other matters connected with maritime boundaries.”

48. The dispute is thus described in the very terms used by Bahrain at
the sixth meeting of the Tripartite Committee held on 6 and 7 December
1988. Nor does it differ from the dispute described in the draft joint acts
proposed by Bahrain on 22 October and 12 November 1994, and subse-
quently withdrawn by it, except in so far as these latter related to sover-
eignty over the Hawar islands and sovereignty over Zubarah. It is clear,
however, that claims of sovereignty over the Hawar islands and over
Zubarah may be presented by either of the Parties, from the moment that
the matter of the Hawar islands and that of Zubarah are referred to the
Court. As a consequence, it appears that the form of words used by
Qatar accurately described the subject of the dispute. In the circum-
stances, the Court, while regretting that no agreement could be reached
between the Parties as to how it should be presented, concludes that it is
now seised of the whole of the dispute, and that the Application of Qatar
is admissible.

49, Within the framework thus defined, it falls to Qatar to present its
submissions to the Court, as it falls to Bahrain to present its own. To this
end, after it has ascertained the views of the Parties, the Court will issue
an Order fixing the time-limits for the stmultaneous filing of the written
pleadings, in accordance with paragraph 39 of the Judgment of 1 July
1994,

23
MARITIME DELIMITATION AND TERRITORIAL QUESTIONS (JUDGMENT) 26

50. For these reasons,

Tue Court,
(1) By 10 votes to 5,

Finds that it has jurisdiction to adjudicate upon the dispute submitted
to it between the State of Qatar and the State of Bahrain;
IN FAVOUR: President Bedjaoui; Judges Sir Robert Jennings, Guillaume,

Aguilar-Mawdsley, Weeramantry, Ranjeva, Herczegh, Shi, Fleischhauer;
Judge ad hoc Torres Bernärdez;

AGAINST: Vice-President Schwebel; Judges Oda, Shahabuddeen, Koroma;
Judge ad hoc Valticos.
(2) By 10 votes to 5,

Finds that the Application of the State of Qatar as formulated on
30 November 1994 is admissible.
IN FAVOUR: President Bedjaoui; Judges Sir Robert Jennings, Guillaume,
Aguilar-Mawdsley, Weeramantry, Ranjeva, Herczegh, Shi, Fleischhauer;
Judge ad hoc Torres Bernardez;

AGAINST: Vice-President Schwebel; Judges Oda, Shahabuddeen, Koroma;
Judge ad hoc Valticos.

Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this fifteenth day of February, one thou-
sand nine hundred and ninety-five, in three copies, one of which will be
placed in the archives of the Court and the others transmitted to the
Government of the State of Qatar and the Government of the State of
Bahrain, respectively.

(Signed) Mohammed BEDJAOUI,
President.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.

Vice-President SCHWEBEL, Judges ODA, SHAHABUDDEEN and KOROMA,
and Judge ad hoc VALTICOS append dissenting opinions to the Judgment
of the Court.

(Initialled) M.B.
(Initialled) E.V.O.

24
